United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 21-3003                                                 September Term, 2021
                                                            Filed On: April 29, 2022
UNITED STATES OF AMERICA,
                   APPELLEE

v.

JULIEN RICHARDSON,
                       APPELLANT


                          Appeal from the United States District Court
                                  for the District of Columbia
                                     (No. 1:20-cr-00031-1)



         Before: SRINIVASAN, Chief Judge, RAO, Circuit Judge, and SENTELLE, Senior Circuit
Judge.

                                       JUDGMENT

        This case was considered on the record from the United States District Court for the
District of Columbia and the briefs and arguments of the parties. The Court has accorded the
issues full consideration and has determined that they do not warrant a published opinion. See
D.C. Cir. R. 36(d). For the reasons set forth below, it is

         ORDERED AND ADJUDGED that the judgment of the district court be affirmed.

       Appellant Julien Richardson appeals his sentence for conspiring to commit money
laundering under 18 U.S.C. § 1956(h). He pled guilty in the district court pursuant to a plea
agreement containing an appellate waiver. That waiver is valid and enforceable, as Richardson
knowingly, intelligently, and voluntarily waived his right to appeal. See United States v.
Jackson, 26 F.4th 994, 998-99 (D.C. Cir. 2022).
No. 21-3003                                                     September Term, 2021


        The appellate waiver does not bar ineffective assistance of counsel claims. Richardson
has asserted such a claim here. Although we often remand such claims to the district court to
address in the first instance, Richardson does not even state a colorable claim for ineffective
assistance of counsel. Therefore, we will dispose of the claim ourselves and dismiss
Richardson’s claim for ineffective assistance of counsel. See United States v. Marshall, 946
F.3d 591, 596 (D.C. Cir. 2020).

        Pursuant to Rule 36 of this Court, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after the disposition of any
timely petition for rehearing or petition for rehearing en banc. See Fed R. App. P. 41(b); D.C.
Cir. R. 41.

                                             Per Curiam

                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                     BY:    /s/
                                                            Daniel J. Reidy
                                                            Deputy Clerk




                                                2